DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed December 22, 2021, has been entered.  Claims 1, 3-7, 14-20, 23 and 25 are currently pending in the application.  Claims 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2020.  
Claims 22 and 24 have been cancelled.  All previous rejections of claims 22 and 24 have been withdrawn in view of the cancellation of claims 22 and 24.  The previous 112 (b) rejections of claims 14, 15 and 23 have been withdrawn in view of the amendments to claims 14, 15 and 23.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 14-17, 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to claim a pet food composition comprising a number of ingredients in combination with a matrix, where only the matrix is extruded and dried.
Claim 25 further claims the matrix “consists of” the fiber component and the polyphenol source.  However, looking to the specification and claims as originally filed, the examiner finds no support for only the matrix “comprising” or “consisting of” the fiber component and the polyphenol source to be extruded and dried separate from the rest of the pet food composition.  At [0004], the pet food is said to be formed by “extruding a matrix composition” (emphasis added).  Additionally, at [0037] the specification indicates that all of the pet food ingredients, including the “matrix” are combined and then extruded.  The Examples, as well, teach all of the pet food ingredients being combined prior to extrusion.  Therefore, applicant is not considered to have support for 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3-7, 14-17, 23 and 25 are rejected under 35 U.S.C. 103 as obvious over Altom et al. (US 2007/0202154) in view of Josephson et al. (US 2008/0299286), Perlman et al. (US 2008/0044539), Friesen et al. (US 2006/0045909), Baker (US 2008/0317885), Sharpe et al. (US 2012/0142082) and Kenichi et al. (JP 2011-246387; English translation provided) and as evidenced by Hyvital® Wheat Glutamine PN.  Date Unknown.  Downloaded September 22, 2021, from https://www.frieslandcampinaingredients.com/ingredient/hyvital-wheat-glutamine-pn-2/.
Regarding claims 1 and 3-7, Altom et al. teach an extruded and dried pet food composition that includes protein and fiber (p. 6 col. 1; [0085]).  The fiber component includes a combination of pecan shells, which are a source of insoluble fiber [0032].  Altom et al. teach the pet food further comprises other sources of poorly-fermentable fibers including cellulose, hemicellulose and cellulose ethers (i.e., cellulosic material) [0047].  The pet food of Altom et al. is also taught to comprise fermentable (i.e., soluble) fibers including tomato pomace, beet pulp and citrus pulp [0046].
Regarding the amount of insoluble fiber source, Altom et al. teach that the pet food composition comprises from about 0.5 to 10% pecan nut shell [0038].  Therefore, it would have been obvious to have included an amount of insoluble fiber as claimed, as Altom et al. teach a range for insoluble fiber (0.5 to 10%) in their pet food that encompasses the claimed range.  It further would have been obvious to have provided the insoluble fiber source consisting of the pecan fiber and cellulosic material in amounts as claimed, as the total amount of insoluble fiber claimed is consistent with the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP § 2144.05. Further, specific examples in Altom et al. teach 3% and 5% pecan nut shell (p. 6-Examples 3 and 4).  Therefore, the claimed amount of insoluble fiber source would have been obvious based on the teachings of Altom et al.
Regarding the ratio of soluble fiber to insoluble fiber, Altom et al. teach that the nut shell (i.e., insoluble fiber) is present at up to 20% by weight of the pet food composition [0038], while the supplemental fiber, which includes both soluble and insoluble fiber, is present from about 5 to 20% by weight of the pet food [0043].  These amounts for ranges overlap and thereby render obvious the claimed ranges.  Further, where Altom et al. speak to the effects imparted by both the insoluble and soluble fibers ([0032], [0041]), one of ordinary skill would have been able to have adjusted the amount of the fiber sources to have arrived at ratios as claimed through no more than routine experimentation.
  Regarding claims 1, 14 and 15, Altom et al. teach the pet food comprising animal protein at 20 to 50% by weight of the pet food [0054].  However, Altom et al. is silent as to the pet food composition comprising a hydrolyzed animal protein as claimed.
Josephson et al. teach a pet food composition comprising an animal protein, where the animal protein is a hydrolyzed chicken livers present at 25% by weight of the 
Therefore, where Altom et al. teach the pet food comprising an animal protein in an amount encompassing the claimed amount, and where Josephson et al. teach that hydrolyzed chicken livers were known to be contained in pet foods in amounts falling within in the claimed range, it would have been obvious to have included hydrolyzed chicken liver in a pet food in an amount claimed as the amount is consistent with amounts reported in the prior art.
Altom et al. is also silent as to the pet food comprising a source of polyphenols as claimed, as well as the peptidyl glutamine, medium chain triglycerides, ginger root powder, Bowsellia serrata extract and yeast beta glucan.
Regarding the peptidyl glutamine, Kenichi et al. teach that wheat protein hydrolysates from wheat gluten, that are high in glutamine, are reported to impart effects maintaining muscle performance and improving joint function.  These wheat protein hydrolyzates are taught to be included in pet foods (Abstract; 0037).  These wheat protein hydrolyzates are considered to meet the claimed “peptidyl glutamine” as evidenced by the Hyvital® product literature, which is the peptidyl glutamine product used in the instant invention.
Regarding the medium chain triglycerides (MCTs) and ginger root powder, Friesen et al. teach that both MCTs and ginger are known to be included in pet foods as bioactive dietary components (BDCs) [0032, 0090, 0093].  Where ginger is taught by Friesen et al., it would have been obvious to have selected ginger root powder as ginger root powder is a well known form of ginger.
Regarding the Boswellia serrata extract, Baker teaches Boswellia serrata extract, which includes boswellic acids, is used to treat degenerative join disease and other inflammatory processes in humans and other animals [0010, 0042].  Baker teaches Boswellia serrata extract in pet foods including both dog and cat foods [0089, 0120].
 Regarding the yeast beta-glucan, Sharpe et al. teach that yeast beta glucan is known to have immuno-modulating effects and improve the health in animals [0299].
Therefore, as all of the claimed peptidyl glutamine, MCTs, ginger root powder, Boswellia serrata extract and yeast beta-glucan are taught in the prior art to be included in pet foods to impart various health-improving functions, to have combined these known components into a single pet food composition is considered to be obvious over the prior art where all of the claimed components are being employed in the manner reported in the prior art for inclusion in compositions administered to pets.
Regarding the source of polyphenols, Altom et al. teach that the pet food may comprise antioxidants [0058].
Perlman et al. teach green tea extract, cranberry pomace and pomegranate extract as sources of polyphenolic antioxidants [0096, 0113].
Therefore, where Altom et al. teach that their pet food may comprise antioxidants, it would have been obvious to have included cranberry pomace, pomegranate extract and green tea extract as these three ingredients are known to be sources of polyphenolic antioxidants as taught by Perlman et al.  The presence of these components would have been expected to function as antioxidants, as is recognized in the art.  Therefore, the inclusion of the claimed polyphenol sources is considered to be obvious over the prior art.
Where the combination of references teaches a pet food of that is extruded and dried, the matrix that is part of the pet food is also extruded and dried.  Therefore, the pet food provided by the combination of prior art is considered to provide a matrix “configured to deliver the polyphenols to the lower GI tract of a mammal” as claimed given the prior art provides for a combination of ingredients as claimed, in addition to being extruded and dried.
As for the “wherein” clause, since the references disclose fiber ingredients and a polyphenol source as claimed, the polyphenol would have been delivered to the lower GI tract whenever it will be ingested by the mammal.  Note that the claims being examined are product claims and the wherein clause appears to be directed to a future event and the result of such an event occurring.
Regarding claims 16 and 17, Altom et al. teach DHA sourced from fish oils for use in the pet food composition.  The DHA is to be present at at least about 0.15% of the pet food composition, encompassing and thereby rendering obvious the claimed range [0064].
Regarding claim 23, Baker teaches catechin in pet food [0120].  Perlman also teaches catechins are present in green tea extract [0125].  Therefore, it would have been obvious to have included polyphenols as claimed in the pet food composition of claim 1 as polyphenols were known in the art to be included in pet food compositions.
Regarding claim 25, given that modified Altom et al. teaches a matrix including the fiber component and polyphenols as set forth above with regard to claim 1, Altom et al. is also considered to teach the matrix “consisting of” the fiber component and polyphenol source as any additional ingredients taught by Altom et al. and the additional 

Response to Arguments

Applicant's arguments filed December 22, 2021, have been fully considered.  To the extent they apply to the current rejection, they are not persuasive.
Applicant argues, generally, that the applied prior art fails to teach the claimed invention.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claims 1, 3-7, 14-17, 23 and 25 continue to be rejected over the prior art as set forth above.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791